 

 

RESOLUTIONS OF THE BOARD OF DIRECTORS OF USG1, INC.

AGREEMENT AND PLAN OF MERGER

BY AND AMONG

USG1, INC., CANWEALTH MINERALS CORPORATION AND KIMI ROYER AS STOCKHOLDER
REPRESENTATIVE

WHEREAS, USG1, Inc. (“USG1”), is a Delaware corporation; and

WHEREAS, Canwealth Minerals Corporation (“Canwealth”) is a Delaware corporation;
and

WHEREAS, the Board of Directors of USG1 (the “Board”) has contemplated and
considered the proposed business combination as set forth in that certain
Agreement and Plan of Merger (the “Merger Agreement”) and has determined that it
is advisable and in the best interest of the USG1 Stockholders to enter into the
business combination of USG1 and Canwealth, as contemplated by the Merger
Agreement;

THEREFORE BE IT RESOLVED that the Board approves the business combination of
USG1 and Canwealth; and

BE IT FURTHER RESOLVED that the Board adopts the Merger Agreement; and

BE IT FURTHER RESOLVED that the Chief Executive Officer of USG1 (the “CEO”) be
and hereby is authorized to execute and deliver the Merger Agreement and each of
the agreements contemplated thereby, each in the form previously provided to the
Board, with such changes or modifications as the CEO shall deem necessary or
desirable; and

BE IT FURTHER RESOLVED that the CEO be, and hereby is, authorized and empowered
to take any and all such further action, to execute and deliver any and all such
further instruments, documents and certificates, and to pay such expenses, in
the name of and on behalf of USG1, as the CEO may deem necessary or advisable to
effectuate the purposes and intent of the resolutions hereby adopted, the taking
of such actions, the execution and delivery of such agreements, instruments,
documents and certificates and the payment of such expenses by the CEO to be
conclusive evidence of his authorization hereunder and the approval thereof; and

BE IT FURTHER RESOLVED that the CEO is directed to present the Merger Agreement
and the Resolutions of the Board to all stockholders eligible to vote upon
and/or approve mergers and consolidations, to the extent it is required by the
General Corporation Law of the State of Delaware and the Bylaws of USG1.

[Remainder of page intentionally left blank; signature page follows.] 

 

--------------------------------------------------------------------------------

 

 

Signed: ______/s/_Kimi Royer______________________

                Kimi Royer, Chairman and Secretary of the Board of Directors

 

Date: ___August 10, 2012__________________________

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

AGREEMENT AND PLAN OF MERGER

 

AGREEMENT AND PLAN OF MERGER, dated as of August 10, 2012 (this “Agreement”), by
and among Canwealth Minerals Corporation, a Delaware corporation (“Canwealth”),
USG1, Inc., a Delaware corporation (“USG1”), and Kimi Royer, as representative
of the USG1 Stockholders (as hereinafter defined) (the “Stockholder
Representative”). 

 

WHEREAS, the parties intend to effect the merger of Canwealth with and into USG1
(the “Merger”), with USG1 continuing as the surviving entity in the Merger (the
“Surviving Company”), as a result of which the entire issued and outstanding
common stock, par value $0.0001 share of USG1 (the “USG1 Stock”) will be deemed
for all purposes to represent shares of common stock, par value $0.01 per share,
of Canwealth (the “Canwealth Stock”), upon the terms and subject to the
conditions set forth in this Agreement and in accordance with Delaware General
Corporation Law, as amended (“DGCL”); 

 

WHEREAS, the Boards of Directors of Canwealth and the Board of Directors of USG1
have each approved the Merger and each of them has determined that this
Agreement and the transactions contemplated hereby are advisable and in the
respective best interests of each of Canwealth and USG1, respectively, and their
respective stockholders;

 

WHEREAS, the USG1 Board of Directors has resolved to recommend that the
stockholders of USG1 (the “USG1 Stockholders”) adopt this Agreement and the
Board of Directors of Canwealth has resolved to recommend that its sole
stockholder adopt this Agreement, to the extent such approval is required.

 

WHEREAS, as provided by this Agreement, the Stockholder Representative shall
deliver to Canwealth a written consent in lieu of a meeting of stockholders, in
the form annexed hereto as Schedule “A” (the “Written Consent”), signed by no
less than the holders of ninety percent (90%) of the issued and outstanding
shares of USG1 Stock prior to the Effective Time (the “Required Stockholder
Approval”), approving the terms of this Agreement and the Merger and irrevocably
appointing the Stockholder Representative for the purposes set forth in this
Agreement.

 

                        NOW, THEREFORE, in consideration of the foregoing and
the representations, warranties, covenants and agreements herein contained, the
parties agree as follows:

 

ARTICLE I

TERMS OF THE MERGER

 

Section 1.01.          The Merger.

 

(i)           As a result of the Merger, at the Effective Time,

 

(A)       the USG1 Stockholders shall continue to hold an aggregate of six
million six hundred thousand (6,600,000) of USG1 Stock, representing the number
of shares of USG1 Stock they held prior to the Effective Time.  Such shares of
USG1 Stock shall represent thirteen percent (13%) of the issued and outstanding
shares of USG1 Stock immediately following the Effective Time; and

 

--------------------------------------------------------------------------------

 

 

 

(B)       all of the shares of Canwealth Stock shall be converted into an
aggregate of Forty-Four Million One Hundred Sixty-Nine Thousand Two Hundred and
Thirty-One (44,169,231) shares of USG1 Stock, representing eighty-seven percent
(87%) of the issued and outstanding shares of USG1 Stock immediately following
the Effective Time.  Stock certificates representing the foregoing shares of
USG1 Stock shall be issued at the Effective Time.  Such shares of USG1 Stock,
together with the shares of USG1 Stock held by the USG1 Stockholders as
contemplated by Section 1.01(i)(A) hereof, shall constitute the only outstanding
shares of common stock of the Surviving Company following the Effective Time.
The capitalization of the Surviving Company following the Merger is reflected on
Schedule “B” attached hereto.

 

(ii)         Fractional Shares.  No certificates or scrip representing
fractional shares of Canwealth Stock or book-entry credit of the same shall be
issued in exchange for the USG1 Stock.  Each holder of USG1 Stock who receives
any portion of the Canwealth Stock who would otherwise have been entitled to
receive a fraction of a share of Canwealth Stock shall have such fractional
interest rounded up to the nearest whole number.

 

(iv)         Merger Consideration.  As consideration for the Merger, Canwealth
shall pay the Stockholder Representative an aggregate of Fifty Thousand Dollars
($50,000) (the “Merger Consideration”), who shall be solely responsible to
distribute such Merger Conisderation among the non-Dissenting Stockholders (the
“Non-Dissenting Stockholders”) on a pro rata basis relative to the number of
shares of USG1 Stock held by each such Non-Dissenting Stockholder prior to the
Merger.  The Merger Consideration shall be paid by Canwealth as follows:

 

(A)       Ten Thousand Dollars ($10,000) shall be payable upon a Registration
Statement on Form S-1 filed by the Surviving Company being declared effective by
the Securities and Exchange Commission; and

 

(B)       Forty Thousand Dollars ($40,000) shall be payable upon (i) the filing
of a Form 15c2-11 by the Surviving Company and (ii) the shares of USG1 Stock
being actively traded on a stock exchange or quotation service.

 

(v)           By virtue of the Merger, (A) the certificate of incorporation of
USG1 as in effect immediately prior to the Effective Time, shall be, at and
after the Effective Time, the certificate of incorporation of the Surviving
Company and (B) the bylaws of USG1 as in effect immediately prior to the
Effective Time shall be, at and after the Effective Time, the bylaws of the
Surviving Company.

 

(vi)        From and after the Effective Time, the Surviving Company shall
possess all properties, rights, privileges, powers and franchises of USG1 and
Canwealth and all of the claims, obligations, liabilities, debts and duties of
USG1 and Canwealth shall become the claims, obligations, liabilities, debts and
duties of the Surviving Company.

 

--------------------------------------------------------------------------------

 

 

 

Section 1.02.          Closing; Effective Time; Effect.

 

(a)           Unless this Agreement shall have been terminated and the
transactions contemplated hereby shall have been abandoned pursuant to Section
5.01, and subject to the satisfaction or waiver of the conditions set forth in
Article IV hereof, the closing of the Merger (the “Closing”) shall take place on
a date and at a time to be specified by the parties, which shall be no later
than the fifth business day after satisfaction (or waiver in accordance with
this Agreement) of all the conditions set forth in Article IV, at the offices of
Canwealth, unless another date, time or place is agreed to by the parties. The
date on which the Closing occurs is herein referred to as the “Closing
Date”.  The time when the Merger shall become effective is herein referred to as
the “Effective Time”. 

 

(b)           Subject to the terms and conditions hereof, concurrently with the
Closing, the parties shall cause the Merger to be consummated by filing with the
Secretary of State of the State of Delaware a certificate of merger for the
Merger (the “Certificate of Merger”) executed in accordance with the relevant
provisions of the DGCL and shall make all other filings or recordings required
under the DGCL in order to effect the Merger.  The Merger shall become effective
immediately upon the filing of the Certificate of Merger or at such time
thereafter as is provided in the Certificate of Merger.

 

Section  1.03           Dissenting Shares.  Notwithstanding any other provisions
of this Agreement to the contrary, the shares of USG1 Stock which are
outstanding immediately prior to the Effective Time and which are held by USG1
Stockholders who shall have not executed and delivered the Written Consent and
who shall have demanded properly in writing appraisal for such shares
(collectively, the “Dissenting Shares”) in accordance with Section 262 of the
DGCL (each a “Dissenting Stockholder” and collectively, the “Dissenting
Stockholders”) shall not be converted into or represent the right to receive any
portion of the Merger Consideration.  Instead, such Dissenting Stockholders
shall be entitled to receive payment of the value of such shares of USG1 Stock
held by them as shall be determined in accordance with the provisions of such
Section 262 of the DGCL (the “Dissenting Consideration”), and at the Effective
Time such Dissenting Shares shall no longer be outstanding and shall cease to
have any rights with respect thereto, except the right to receive such
Dissenting Consideration.  Notwithstanding anything in the foregoing to the
contrary, all Dissenting Shares held by USG1 Stockholders who shall have failed
to perfect or shall have effectively withdrawn or lost their rights to appraisal
of such Shares in accordance with the provisions of Section 262 of the DGCL
shall thereupon be deemed to have been converted into and to have become
exchangeable, as of the Effective Time, for the right to receive their
respective portion of the Merger Consideration to the extent provided for
herein, and such shares shall not be deemed to be Dissenting Shares.  USG1 shall
give Canwealth prompt written notice of any demands for the exercise of
dissenters or appraisal rights, withdrawals of demands for the exercise of
dissenters or appraisal rights and any other written communications delivered
to, or by, or on behalf of, USG1 pursuant to or in connection with Section 262
of the DGCL. 

 

 

--------------------------------------------------------------------------------

 

 

Section 1.04.          Tax-Free Merger.  The Merger is intended to be a
reorganization within the meaning of Section 368(a) of the Code and this
Agreement is intended to be a “plan of reorganization” within the meaning of the
regulations promulgated under Section 368(a) of the Code and for the purpose of
qualifying the Merger as a tax-free transaction for federal income tax
purposes.  The parties agree to report the Merger as a tax-free reorganization
under the provisions of Section 368(a).  None of the parties will take or cause
to be taken any action which would prevent the transactions contemplated by this
Agreement from qualifying as a reorganization under Section 368(a).

 

Section 1.05.          USG1 Board of Directors.  At the Effective Time, the
existing directors serving on the USG1 Board of Directors shall each resign and
Garth McIntosh shall be elected as the sole director of USG1.

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES

 

Section 2.01.          Definitions.  For purposes of this Agreement, the
following definitions shall apply:

 

(a)           As used in this Agreement, a “Material Adverse Effect” shall mean,
with respect to a party, any occurrence, state of facts, change, event, effect
or circumstances that, individually or in the aggregate, has or would reasonably
be expected to have, a materially adverse effect on the business, operations,
assets, condition (financial or otherwise), liabilities or results of operations
of such party and its subsidiaries, taken as a whole, other than any occurrence,
state of facts, change, event, effect or circumstances to the extent resulting
from: (i) political instability, acts of terrorism or war, changes in national,
international or world affairs, or other calamity or crisis, including without
limitation as a result of changes in the international or domestic markets, so
long as such party is not disproportionately affected thereby, (ii) any change
affecting the United States economy generally or the economy of any region in
which such party conducts business that is material to the business of such
party, so long as such party is not disproportionately affected thereby, (iii)
the announcement of the execution of this Agreement, or the pendency of the
consummation of the Merger, (iv) any change in United States generally accepted
accounting principles (“GAAP”) or interpretation thereof after the date hereof
or (v) the execution and performance of or compliance with this Agreement.

 

(b)           As used in this Agreement, “knowledge,” when used with respect to
USG1, shall mean the actual knowledge, after reasonable inquiry of the matters
presented (with reference to what is customary and prudent for the applicable
individuals in connection with the discharge by the applicable individuals of
their duties as officers or directors of USG1), of the executive officers and
directors of USG1, and, when used with respect to Canwealth shall mean the
knowledge, after reasonable inquiry of the matters presented (with reference to
what is customary and prudent for the applicable individuals in connection with
the discharge by the applicable individuals of their duties as officers or
directors of Canwealth), of the executive officers and directors of Canwealth.

 

Section 2.02.          Representations and Warranties of USG1.

 

--------------------------------------------------------------------------------

 

 

 

Subject to the exceptions set forth in the disclosure schedule to be delivered
by USG1 to Canwealth in connection herewith (the “USG1 Disclosure Schedule”),
USG1 represents and warrants to Canwealth as follows.

 

(a)        Organization.  USG1 is a corporation duly incorporated, validly
existing, and in good standing under the laws of Delaware and has the corporate
power and is duly authorized under all applicable laws, regulations, ordinances,
and orders of public authorities to carry on its business in all material
respects as it is now being conducted.  Complete and correct copies of the
certificate of incorporation and bylaws of USG1 as in effect on the date hereof
have been provided to Canwealth. The execution and delivery of this Agreement
does not, and the consummation of the transactions contemplated hereby will not,
violate any provision of USG1’s certificate of incorporation or bylaws.  USG1
has taken all action required by law, its certificate of incorporation, its
bylaws, or otherwise to authorize the execution and delivery of this Agreement,
and USG1 has full power, authority, and legal right and has taken all action
required by law, its certificate of incorporation, bylaws, or otherwise to
consummate the transactions herein contemplated.

 

(b)        Capitalization. 

 

(i)       USG1’s authorized capitalization consists of (a) 100,000,000 shares of
common stock, par value $0.0001 per share, of which 6,600,000 shares are issued
and outstanding, and (b) 20,000,000 shares of preferred shares, par value
$0.0001 per share, none of which are issued and outstanding.  All issued and
outstanding shares are legally issued, fully paid, and non-assessable and not
issued in violation of the preemptive or other rights of any person. As of the
Closing Date, no shares of USG1’s common stock were reserved for issuance upon
the exercise of outstanding options to purchase the common shares; (iv) no
common shares were reserved for issuance upon the exercise of outstanding
warrants to purchase USG1 common shares; (v) no shares of preferred stock were
reserved for issuance to any party; and (vi) no common shares were reserved for
issuance upon the conversion of USG1 preferred stock or any outstanding
convertible notes, debentures or securities.  All outstanding USG1 common shares
have been issued and granted in compliance with (i) all applicable securities
laws and (in all material respects) other applicable laws and regulations, and
(ii) all requirements set forth in any applicable Contracts.

 

(ii)       There are no equity securities, partnership interests or similar
ownership interests of any class of any equity security of USG1, or any
securities exchangeable or convertible into or exercisable for such equity
securities, partnership interests or similar ownership interests, issued,
reserved for issuance or outstanding.   Except as contemplated by this Agreement
or as set forth in Schedule 2.02(b), there are no subscriptions, options,
warrants, equity securities, partnership interests or similar ownership
interests, calls, rights (including preemptive rights), commitments or
agreements of any character to which USG1 is a party or by which it is bound
obligating USG1 to issue, deliver or sell, or cause to be issued, delivered or
sold, or repurchase, redeem or otherwise acquire, or cause the repurchase,
redemption or acquisition of, any shares of capital stock, partnership interests
or similar ownership interests of USG1 or obligating USG1 to grant, extend,
accelerate the vesting of or enter into any such subscription, option, warrant,
equity security, call, right, commitment or agreement.  There is no plan or
arrangement to issue USG1 common shares or preferred stock except as set forth
in this Agreement.  Except as set forth in Schedule 2.02(b) hereto, there are no
registration rights, and there is no voting trust, proxy, rights plan,
anti-takeover plan or other agreement or understanding to which USG1 is a party
or by which it is bound with respect to any equity security of any class of
USG1, and there are no agreements to which USG1 is a party, or which USG1 has
knowledge of, which conflict with this Agreement or the transactions
contemplated herein or otherwise prohibit the consummation of the transactions
contemplated hereunder.

 

--------------------------------------------------------------------------------

 

 

 

(c) Subsidiaries and Predecessor Corporations.  USG1 does not have any
predecessor corporation(s), no subsidiaries, and does not own, beneficially or
of record, any shares of any other corporation.

 

(d) Financial Statements. 

 

(i) Incorporated in the Annual Report of USG1 for the fiscal year ended December
31, 2011, as filed with the Securities and Exchange Commission and posted on
EDGAR, are the audited balance sheets of USG1 as of December 31, 2011 and the
related audited statements of operations, stockholders’ equity and cash flows
for December 31, 2011 together with the notes to such statements and the report
of KCCW Accountancy Corp., independent certified public accountants, with
respect thereto;

 

(ii) All such financial statements have been prepared in accordance with GAAP
consistently applied throughout the periods involved. The USG1 balance sheets
are true and accurate and present fairly as of their respective dates the
financial condition of USG1.  As of the date of such balance sheets, except as
and to the extent reflected or reserved against therein, USG1 had no liabilities
or obligations (absolute or contingent) which should be reflected in the balance
sheets or the notes thereto prepared in accordance with generally accepted
accounting principles, and all assets reflected therein are properly reported
and present fairly the value of the assets of USG1, in accordance with generally
accepted accounting principles. The statements of operations, stockholders’
equity and cash flows reflect fairly the information required to be set forth
therein by generally accepted accounting principles;

 

(iii) USG1 has no liabilities with respect to the payment of any federal, state,
county, local or other taxes (including any deficiencies, interest or
penalties), except for taxes accrued but not yet due and payable;

 

(iv) USG1 has timely filed all state, federal or local income and/or franchise
tax returns required to be filed by it from inception to the date hereof.  Each
of such income tax returns reflects the taxes due for the period covered
thereby, except for amounts which, in the aggregate, are immaterial;

 

(v) The books and records, financial and otherwise, of USG1 are in all material
aspects complete and correct and have been maintained in accordance with
generally accepted accounting principles consistently applied throughout the
periods involved; and

 

 

--------------------------------------------------------------------------------

 

 

(vi) All of USG1’s assets are reflected on its financial statements, and, except
as set forth in the USG1 Schedules or the financial statements of USG1 or the
notes thereto, USG1 has no material liabilities, direct or indirect, matured or
unmatured, contingent or otherwise.

 

(e)        Information.  The information concerning USG1 set forth in this
Agreement and the USG1 Schedules is complete and accurate in all material
respects and does not contain any untrue statements of a material fact or omit
to state a material fact required to make the statements made, in light of the
circumstances under which they were made, not misleading.  

 

(f) Options or Warrants.  There are no existing options, warrants, calls, or
commitments of any character relating to the authorized and unissued stock of
USG1.

 

(g) Absence of Certain Changes or Events.  Since the date of the most recent
USG1 balance sheet:

 

(i) there has not been (i) any material adverse change in the business,
operations, properties, assets or condition of USG1 or (ii) any damage,
destruction or loss to USG1 (whether or not covered by insurance) materially and
adversely affecting the business, operations, properties, assets or condition of
USG1;

 

(ii) USG1 has not (i) amended its certificate of incorporation or bylaws except
as required by this Agreement; (ii) declared or made, or agreed to declare or
make any payment of dividends or distributions of any assets of any kind
whatsoever to stockholders or purchased or redeemed, or agreed to purchase or
redeem, any of its capital stock; (iii) waived any rights of value which in the
aggregate are outside of the ordinary course of business or material considering
the business of USG1; (iv) made any material change in its method of management,
operation, or accounting; (v) entered into any transactions or agreements other
than in the ordinary course of business; (vi) made any accrual or arrangement
for or payment of bonuses or special compensation of any kind or any severance
or  termination pay to any present or former officer or employee; (vii)
increased the rate of compensation payable or to become payable by it to any of
its officers or directors or any of its salaried employees whose monthly
compensation exceed $1,000; or  (viii) made any increase in any profit sharing,
bonus, deferred compensation, insurance, pension, retirement, or other employee
benefit plan, payment, or arrangement, made to, for or with its officers,
directors, or employees;

 

(iii) USG1 has not (i) granted or agreed to grant any options, warrants, or
other rights for its stock, bonds, or other corporate securities calling for the
issuance thereof; (ii) borrowed or agreed to borrow any funds or incurred, or
become subject to, any material obligation or liability (absolute or contingent)
except liabilities incurred in the ordinary course of business; (iii) paid or
agreed to pay any material obligations or liabilities (absolute or contingent)
other than current liabilities reflected in or shown on the most recent USG1
balance sheet and current liabilities incurred since that date in the ordinary
course of business and professional and other fees and expenses in connection
with the preparation of this Agreement and the consummation of the transaction
contemplated hereby; (iv) sold or transferred, or agreed to sell or transfer,
any of its assets, properties, or rights (except assets, properties, or rights
not used or useful in its business which, in the aggregate have a value of less
than $1,000), or canceled, or agreed to cancel, any debts or claims (except
debts or claims which in the aggregate are of a value less than $1,000); (v)
made or permitted any amendment or termination of any contract, agreement, or
license to which it is a party if such amendment or termination is material,
considering the business of USG1; or (vi) issued, delivered or agreed to issue
or deliver, any stock, bonds or other corporate securities including debentures
(whether authorized and unissued or held as treasury stock), except in
connection with this Agreement; and

 

--------------------------------------------------------------------------------

 

 

 

(iv) to its knowledge, USG1 has not become subject to any law or regulation
which materially and adversely affects, or in the future, may adversely affect,
the business, operations, properties, assets or condition of USG1.

 

(h) Litigation and Proceedings.  There are no actions, suits, proceedings or
investigations pending or, to the knowledge of USG1 after reasonable
investigation, threatened by or against USG1 or affecting USG1 or its
properties, at law or in equity, before any court or other governmental agency
or instrumentality, domestic or foreign, or before any arbitrator of any kind
except as disclosed in Schedule 2.02(h).  USG1 has no knowledge of any default
on its part with respect to any judgment, order, writ, injunction, decree,
award, rule or regulation of any court, arbitrator, or governmental agency or
instrumentality or any circumstance which after reasonable investigation would
result in the discovery of such default.

 

(i) Contracts. 

 

(i) USG1 is not a party to, and its assets, products, technology and properties
are not bound by, any contract, franchise, license agreement, agreement, debt
instrument or other commitments whether such agreement is in writing or oral;

 

(ii) USG1 is not a party to or bound by, and the properties of USG1 are not
subject to any contract, agreement, other commitment or instrument; any charter
or other corporate restriction; or any judgment, order, writ, injunction,
decree, or award; and

 

(iii) USG1 is not a party to any oral or written (i) contract for the employment
of any officer or employee; (ii) profit sharing, bonus, deferred compensation,
stock option, severance pay, pension benefit or retirement plan, (iii)
agreement, contract, or indenture relating to the borrowing of money, (iv)
guaranty of any obligation, (vi) collective bargaining agreement; or (vii)
agreement with any present or former officer or director of USG1.

 

(j) No Conflict With Other Instruments.  The execution of this Agreement and the
consummation of the transactions contemplated by this Agreement will not result
in the breach of any term or provision of, constitute a default under, or
terminate, accelerate or modify the terms of, any indenture, mortgage, deed of
trust, or other material agreement or instrument to which USG1 is a party or to
which any of its assets, properties or operations are subject.

 

(k) Compliance With Laws and Regulations.  To the best of its knowledge, USG1
has complied with all applicable statutes and regulations of any federal, state,
or other applicable governmental entity or agency thereof.  This compliance
includes, but is not limited to, the filing of all reports to date with federal
and state securities authorities.

 

--------------------------------------------------------------------------------

 

 

 

(l) Approval of Agreement.  The Board of Directors of USG1 and a sufficient
number of USG1 Stockholders to constitute the Required Stockholder Approval
approved this Agreement and the transactions contemplated hereby.

 

(m)       Material Transactions or Affiliations.  Except as disclosed herein and
in the USG1 Schedules, there exists no contract, agreement or arrangement
between USG1 and any predecessor and any person who was at the time of such
contract, agreement or arrangement an officer, director, or person owning of
record or known by USG1 to own beneficially, 5% or more of the issued and
outstanding common shares of USG1 and which is to be performed in whole or in
part after the date hereof or was entered into not more than three years prior
to the date hereof.  Neither any officer, director, nor 5% USG1 Stockholder has,
or has had since inception of USG1, any known interest, direct or indirect, in
any such transaction with USG1 which was material to the business of USG1.  USG1
has no commitment, whether written or oral, to lend any funds to, borrow any
money from, or enter into any other transaction with, any such affiliated
person.

 

(n) Bank Accounts; Power of Attorney.  Set forth in Schedule 2.02(n) is a true
and complete list of (i) all accounts with banks, money market mutual funds or
securities or other financial institutions maintained by USG1 within the past
twelve (12) months, the account numbers thereof, and all persons authorized to
sign or act on behalf of USG1, (ii) all safe deposit boxes and other similar
custodial arrangements maintained by USG1 within the past twelve (12) months,
(iii) the check ledger for the last 12 months, and (iv) the names of all persons
holding powers of attorney from USG1 or who are otherwise authorized to act on
behalf of USG1 with respect to any matter, other than its officers and
directors, and a summary of the terms of such powers or authorizations.

 

(o) Valid Obligation.  This Agreement and all agreements and other documents
executed by USG1 in connection herewith constitute the valid and binding
obligation of USG1, enforceable in accordance with its or their terms, except as
may be limited by bankruptcy, insolvency, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and subject to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefore may be brought.

 

(p) SEC Filings; Financial Statements.  

 

(i)  USG1 has made available to Canwealth a correct and complete copy, or there
has been available on EDGAR, copies of each report, registration statement and
definitive proxy statement filed by USG1 with the SEC for the 36 months prior to
the date of this Agreement (the “USG1 SEC Reports”), which, to USG1’s knowledge,
are all the forms, reports and documents filed by USG1 with the SEC for the 36
months or applicable period prior to the date of this Agreement. As of their
respective dates, to USG1’s knowledge, the USG1 SEC Reports: (i) were prepared
in accordance and complied in all material respects with the requirements of the
Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), as the case may be, and the rules and regulations
of the SEC thereunder applicable to such USG1 SEC Reports, and (ii) did not at
the time they were filed (and if amended or superseded by a filing prior to the
date of this Agreement then on the date of such filing and as so amended or
superseded) contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

 

--------------------------------------------------------------------------------

 

 

 

(ii)  Each set of financial statements (including, in each case, any related
notes thereto) contained in the USG1 SEC Reports comply as to form in all
material respects with the published rules and regulations of the SEC with
respect thereto, were prepared in accordance with U.S. GAAP applied on a
consistent basis throughout the periods involved (except as may be indicated in
the notes thereto or, in the case of unaudited statements, containing footnotes
as permitted by rules promulgated under the Exchange Act) and each fairly
presents in all material respects the financial position of USG1 at the
respective dates thereof and the results of its operations and cash flows for
the periods indicated, except that the unaudited interim financial statements
were or are subject to normal adjustments which were not or are not expected to
have a Material Adverse Effect on USG1 taken as a whole.

 

(q) Exchange Act Compliance.  USG1 is in compliance with, and current in, all of
the reporting, filing and other requirements under the Exchange Act, the common
shares have been registered under Section 12(g) of the Exchange Act, and USG1 is
in compliance with all of the requirements under, and imposed by, Section 12(g)
of the Exchange Act, except where a failure to so comply is not reasonably
likely to have a Material Adverse Effect on USG1.

 

(r) Title to Property.  USG1 does not own or lease any real property or personal
property.  There are no options or other contracts under which USG1 has a right
or obligation to acquire or lease any interest in real property or personal
property.

 

(s)    Intellectual Property.  USG1 does not own, license or otherwise have any
right, title or interest in any intellectual property.

 

Section 2.03.          Representations and Warranties of Canwealth.

 

Subject to the exceptions set forth in the disclosure letter to be delivered to
USG1 in connection herewith (the “Canwealth Disclosure Schedule”), Canwealth
represents and war­rants to USG1 as follows:

 

(a)        Organization.  Canwealth is a corporation duly incorporated, validly
existing, and in good standing under the laws of Delaware and has the corporate
power and is duly authorized under all applicable laws, regulations, ordinances,
and orders of public authorities to carry on its business in all material
respects as it is now being conducted.   The execution and delivery of this
Agreement does not, and the consummation of the transactions contemplated hereby
will not, violate any provision of Canwealth’s certificate of incorporation or
bylaws.  Canwealth has taken all action required by law, its certificate of
incorporation, its bylaws, or otherwise to authorize the execution and delivery
of this Agreement, and Canwealth has full power, authority, and legal right and
has taken all action required by law, its certificate of incorporation, bylaws,
or otherwise to consummate the transactions herein contemplated.

 

 

--------------------------------------------------------------------------------

 

 

(b)        Capitalization. 

 

(i)       Canwealth’s authorized capitalization consists of 1,000 shares of
common stock, par value $0.01 per share, of which 100 shares are issued and
outstanding.  All issued and outstanding shares are legally issued, fully paid,
and non-assessable and not issued in violation of the preemptive or other rights
of any person. As of the Closing Date, no shares of Canwealth’s common stock
were reserved for issuance upon the exercise of outstanding options to purchase
the common shares; (iv) no common shares were reserved for issuance upon the
exercise of outstanding warrants to purchase Canwealth common shares; (v) no
shares of preferred stock were reserved for issuance to any party; and (vi) no
common shares were reserved for issuance upon the conversion of any outstanding
convertible notes, debentures or securities.  All outstanding Canwealth common
shares have been issued and granted in compliance with (i) all applicable
securities laws and (in all material respects) other applicable laws and
regulations, and (ii) all requirements set forth in any applicable Contracts.

 

(ii)       There are no equity securities, partnership interests or similar
ownership interests of any class of any equity security of Canwealth, or any
securities exchangeable or convertible into or exercisable for such equity
securities, partnership interests or similar ownership interests, issued,
reserved for issuance or outstanding.   Except as contemplated by this Agreement
or as set forth in Schedule 2.02(b), there are no subscriptions, options,
warrants, equity securities, partnership interests or similar ownership
interests, calls, rights (including preemptive rights), commitments or
agreements of any character to which Canwealth is a party or by which it is
bound obligating Canwealth to issue, deliver or sell, or cause to be issued,
delivered or sold, or repurchase, redeem or otherwise acquire, or cause the
repurchase, redemption or acquisition of, any shares of capital stock,
partnership interests or similar ownership interests of Canwealth or obligating
Canwealth to grant, extend, accelerate the vesting of or enter into any such
subscription, option, warrant, equity security, call, right, commitment or
agreement.  There is no plan or arrangement to issue Canwealth common shares or
preferred stock except as set forth in this Agreement.  Except as contemplated
by this Agreement and except as set forth in Schedule 2.03(b) hereto, there are
no registration rights, and there is no voting trust, proxy, rights plan,
anti-takeover plan or other agreement or understanding to which Canwealth is a
party or by which it is bound with respect to any equity security of any class
of Canwealth, and there are no agreements to which Canwealth is a party, or
which Canwealth has knowledge of, which conflict with this Agreement or the
transactions contemplated herein or otherwise prohibit the consummation of the
transactions contemplated hereunder.

 

(c) Litigation and Proceedings.  There are no actions, suits, proceedings or
investigations pending or, to the knowledge of Canwealth after reasonable
investigation, threatened by or against Canwealth or affecting Canwealth or its
properties, at law or in equity, before any court or other governmental agency
or instrumentality, domestic or foreign, or before any arbitrator of any kind
except as disclosed in Schedule 2.03(c).  Canwealth has no knowledge of any
default on its part with respect to any judgment, order, writ, injunction,
decree, award, rule or regulation of any court, arbitrator, or governmental
agency or instrumentality or any circumstance which after reasonable
investigation would result in the discovery of such default.

 

 

--------------------------------------------------------------------------------

 

 

(d) Approval of Agreement.  The Board of Directors of Canwealth has approved and
authorized the execution and delivery of this Agreement by Canwealth and has
approved this Agreement and the transactions contemplated hereby.

 

(e) Valid Obligation.  This Agreement and all agreements and other documents
executed by Canwealth in connection herewith constitute the valid and binding
obligation of Canwealth, enforceable in accordance with its or their terms,
except as may be limited by bankruptcy, insolvency, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and subject to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefore may be brought.

 

ARTICLE III

ADDITIONAL AGREEMENTS

 

Section 3.01.         Legal Conditions to Merger.  Except as otherwise provided
herein, each of USG1 and Canwealth will take all reasonable actions necessary to
comply promptly with all legal requirements that may be imposed on such party
with respect to the Merger and will promptly cooperate with and furnish
information to each other in connection with any such requirements imposed upon
any of them or any of their subsidiaries in connection with the Merger.  Each of
USG1 and Canwealth will take all actions reasonably necessary to obtain (and
will cooperate with each other in obtaining) any consent, acquiescence,
authorization, order or approval of, or any exemption or non-opposition by, any
Governmental Entity or court required to be obtained or made by USG1 or
Canwealth in connection with the Merger or the taking of any action contemplated
thereby or by this Agreement.

 

Section 3.02.         Public Announcements and Regulation FD.

 

(a)           USG1 and/or the USG1 Stockholders will not issue any press release
or otherwise make any public statements with respect to the transactions
contemplated by this Agreement without the prior written consent and approval of
Canwealth, except as may be required by SEC rules and regulations, applicable
law or by obligations pursuant to any listing agreement with any national
securities exchange or transaction reporting system (but shall still provide a
copy of such release to Canwealth for its prior written approval).

  

(b)           Any information concerning USG1 disclosed to Canwealth or its
affiliates or representatives or any information concerning Canwealth or its
affiliates or representatives disclosed to USG1, which has not been publicly
disclosed, shall be kept strictly confidential by the parties hereto and shall
not be disclosed or used by the recipients and until publicly disclosed by the
party to which such information relates; provided, however, that the foregoing
provision shall not prohibit disclosures by any party of information that (i)
was in the possession of a party prior to the date hereof, provided that such
information is not known by such party to be subject to a confidentiality
agreement, (ii) is or becomes generally available to the public other than as a
result of a disclosure by a party in violation of this Section 3.02 or (iii) a
party is required to disclose by law, including in connection with a proceeding
or in connection with the payment of taxes.  Each party hereto hereby agrees
that no public announcements concerning the terms of this Agreement or the
transactions contemplated thereunder shall be made without the mutual consent of
the parties, not to be unreasonably withheld.  Notwithstanding the foregoing,
Canwealth shall be entitled to issue a press release announcing the execution of
this Agreement and the transactions contemplated hereunder once the Closing
occurs.

 

--------------------------------------------------------------------------------

 

 

 

(c)           All parties hereto agree not to, and shall cause each manager,
officer, director or other affiliate not to, use any confidential information to
purchase, sell, make any short sale of, loan, grant any option for the purchase
of, or otherwise transfer or dispose of any shares of Canwealth Stock or USG1
Stock (or other securities, warrants or other forms of convertible securities
outstanding or other rights to acquire such securities).   All parties hereto
acknowledge that (i) a purpose of this Section 3.02(c) relating to
confidentiality is so that the parties hereto will be in compliance with
Regulation FD promulgated by the SEC, and other applicable securities laws, and
(ii) if any party hereto does not comply with the provisions of this Section
3.02(c), the parties may be deemed by such action to be in violation of such
laws and regulations, which could have a Material Adverse Effect on the business
of the parties.

 


SECTION 3.03.         INDEMNIFICATION BY THE USG1 STOCKHOLDERS.    


(A)        FROM AND AFTER THE CLOSING DATE, THE USG1 STOCKHOLDERS SHALL
INDEMNIFY AND HOLD HARMLESS CANWEALTH AND ITS OFFICERS, DIRECTORS, STOCKHOLDERS,
AFFILIATES, EMPLOYEES, AGENTS, REPRESENTATIVES AND SUCCESSORS IN INTEREST
(“CANWEALTH INDEMNITEES”) FROM AND AGAINST, AND REIMBURSE THEM FOR, ANY AND ALL
DEMANDS, CLAIMS, LOSSES, SUITS, LIABILITIES, ACTIONS OR CAUSES OF ACTION,
ASSESSMENTS, DAMAGES, FINES, TAXES, PENALTIES, COSTS AND EXPENSES (INCLUDING
REASONABLE FEES AND DISBURSEMENTS OF COUNSEL AND AMOUNTS PAID IN SETTLEMENT)
(COLLECTIVELY, “LOSSES”) INCURRED OR SUFFERED BY ANY CANWEALTH INDEMNITEES
ARISING OUT OF, RESULTING FROM, OR RELATING TO (I) ANY BREACH OF THE
REPRESENTATIONS, WARRANTIES OR COVENANTS MADE BY USG1 CONTAINED IN SECTIONS
2.02(D), 2.02(G), 2.02(P) OR 2.02(Q), OR (II) THE DISSENTING STOCKHOLDERS OR THE
DISSENTING SHARES.  

            (b)        Notwithstanding anything herein to the contrary, the
aggregate amount of any cash payments that shall be payable by the USG1
Stockholders as a result of any claims for indemnification made hereunder shall
be limited to the amount of the Merger Consideration and any indemnification in
excess of the amount of the Merger Consideration shall be payable in accordance
with subsection (d) hereof.

            (c)        In the event any Canwealth Indemnitee makes an
indemnification claim pursuant to this Section 3.03 at a time that the Merger
Consideration has not yet been paid to the USG1 Stockholders in full, such
Canwealth Indemnitee may offset any Losses arising out of or relating to any
indemnity claims pursuant to the terms and conditions of this Section 3.03
against the then unpaid Merger Consideration; provided, that, the Canwealth
Indemnitees shall not be entitled to the aforementioned setoff rights unless all
or part of the Losses is not paid within ten (10) days after Canwealth’s
delivery of a written notice to the USG1 Stockholders of its intent to exercise
such setoff rights in accordance with the terms hereof. 

            (d)       In the event either (i) an indemnification claim is made
hereunder at a time when the Merger Consideration has been paid in full to the
USG1 Stockholders or (ii) an indemnification claim hereunder involves Losses in
excess of the then unpaid Merger Consideration, then the Canwealth Indemnitee
may offset to the extent of the unpaid Merger Consideration, if any, in
accordance with Section 3.03(c) hereof, and the Surviving Company shall issue
the number of shares of USG1 Stock to the Canwealth Indemnitee having a fair
market value equal to the Merger Consideration shortfall.  In the event such
indemnification claim is made at a time when the shares of USG1 Stock are being
actively traded on a stock exchange or quotation service, then, for the purposes
hereof, the shares of USG1 Stock shall have a value equal to the average opening
and closing prices for the five (5) trading days prior to the date of the
indemnification claim.  In the event such indemnification claim is made at a
time when the shares of USG1 Stock are not being actively traded on a stock
exchange or quotation service, then the Surviving Company shall retain an
independent, credible third party appraiser to assess the value of the shares of
USG1 Stock as of the date of the indemnification claim, which such appraiser’s
findings shall be deemed conclusive for the purposes hereof.

 

--------------------------------------------------------------------------------

 

 

Section 3.04.         Other Actions.  Except as contemplated by this Agreement,
neither Canwealth nor USG1 shall, and shall not permit any of its subsidiaries
to, take or agree or commit to take any action that is likely to result in any
of its respective representations or warranties hereunder being untrue or in any
of the conditions to the Merger set forth in Article III not being satisfied.

 

ARTICLE IV

CLOSING DOCUMENTS AND CONDITIONS

 

Section 4.01.         Conditions to Each Party’s Obligations.  The obligations
of each Party to consummate the Merger and other transactions described herein
shall be subject to the satisfaction or waiver (where permissible), at or prior
to the Effective Time, of the following conditions:

 

(a)           Stockholder Approval. The Written Consent of a sufficient number
of USG1 Stockholders to constitute the Required Stockholder Approval shall have
been obtained in accordance with the DGCL.

 

(b)           Requisite Regulatory Approvals and Consents. All authorizations,
approvals and permits required to be obtained from or made with any Governmental
Entity in order to consummate the transactions contemplated by this Agreement
(the “Requisite Regulatory Approvals”), and all Consents from third Persons that
are required in connection with the transactions contemplated by this Agreement,
shall have been obtained or made.

 

Section 4.02.         Conditions to Obligation of Canwealth. The obligations of
Canwealth to consummate the Merger are subject to the satisfaction or waiver
(where permissible) of the following additional conditions:

 

(a)           Representations and Warranties. Each of the representations and
warranties of USG1 set forth in this Agreement shall be true and correct as of
the date of this Agreement and as of the Effective Time as though made as of the
Effective Time, except (i) to the extent that such representations and
warranties refer specifically to an earlier date, in which case such
representations and warranties shall have been true and correct as of such
earlier date, and (ii) this condition shall be deemed satisfied unless the
incorrectness of such representations and warranties would, in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

 

--------------------------------------------------------------------------------

 

 

 

(b)           Agreements and Covenants.  USG1 shall have performed in all
material respects all of its obligations and complied with all of its agreements
and covenants to be performed or complied with by them under this Agreement at
or prior to the Effective Time.

 

(c)           Officer Certificate.  USG1 shall have delivered to Canwealth a
certificate, dated the Closing Date, signed by the chief executive officer or
chief financial officer of USG1, certifying in such capacity as to the
satisfaction of the conditions specified in Sections 4.02(a), 4.02(b)  and
4.02(e). 

 

(d)           Secretary’s Certificate. USG1 shall have delivered to Canwealth a
true copy of the resolutions of USG1 authorizing the execution of this Agreement
and the consummation of the Merger and transactions contemplated herein,
certified by the Secretary of USG1 or similar officer.

 

(e)           USG1 Material Adverse Effect.  No USG1 Material Adverse Effect
shall have occurred since the date of this Agreement.

 

(f)           USG1 Financial Statements.  USG1 shall have provided audited
and/or unaudited financial statements of USG1 as may be required for the Super
8-K.

 

Section 4.03.         Conditions to Obligation of USG1.  The obligations of USG1
to consummate the Merger are subject to the satisfaction or waiver (where
permissible) of the following additional conditions:

 

(a)           Representations and Warranties. Each of the representations and
warranties of Canwealth set forth in this Agreement shall be true and correct as
of the date of this Agreement and as of the Effective Time as though made as of
the Effective Time, except (i) to the extent that such representations and
warranties refer specifically to an earlier date, in which case such
representations and warranties shall have been true and correct as of such
earlier date, and (ii) this condition shall be deemed satisfied unless the
incorrectness of such representations and warranties would, in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

 

(b)           Agreements and Covenants.  Canwealth shall have performed in all
material respects all of its obligations and complied with all of its agreements
and covenants to be performed or complied with by them under this Agreement at
or prior to the Effective Time.

 

(c)           Officer Certificate.  Canwealth shall each delivered to USG1 a
certificate, dated the Closing Date, signed by the chief executive officer or
chief financial officer of USG1, certifying in such capacity as to the
satisfaction of the conditions specified in Sections 4.03(a), 4.03(b)  and
4.03(e). 

 

--------------------------------------------------------------------------------

 

 

 

(d)           Secretary’s Certificate. Canwealth shall have delivered to USG1 a
true copy of the resolutions of Canwealth authorizing the execution of this
Agreement and the consummation of the Merger and transactions contemplated
herein, certified by the Secretary of Canwealth or similar officer.  

 

(e)           Canwealth Material Adverse Effect.  No Material Adverse Effect
shall have occurred since the date of this Agreement with respect to Canwealth.

 

ARTICLE V

GENERAL PROVISIONS

 

Section 5.01.         Termination. This Agreement may be terminated and the
Merger may be abandoned at any time prior to the Effective Time:

 

(a)        by mutual written consent of USG1 and Canwealth, or by mutual action
of their respective Boards of Directors;

 

(b)        by either Canwealth or USG1, if there has been a material violation
or breach by the other party of any covenant, representation or warranty
contained in this Agreement, which violation  or breach (i) would cause the
conditions set forth in Article IV not to be satisfied and (ii) shall not have
been waived by the non-breaching party or cured by the breaching party within
thirty (30) days of receipt of written notice thereof from the non-breaching
party, or which by its nature cannot reasonably be cured prior to December 31,
2012 (the “Outside Date”); or

 

(c)        by either Canwealth or USG1, if the conditions set forth in Article
IV hereof are not each satisfied by the Outside Date.

 

Section 5.02.         Amendment. This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the parties hereto.

 

Section 5.03.         Survival of Representations, Warranties and Agreements. 
All of the representations, warranties and agreements in this Agreement or in
any instrument delivered pursuant to this Agreement shall survive the Effective
Time, for a period of one year from the Closing Date, except for those related
to taxes, which shall survive as long as the applicable statute of limitations.

 

Section 5.04.         Notices.  Any notice or communication required or
permitted hereunder shall be in writing and either delivered personally or sent
by certified or registered mail, postage prepaid, and shall be deemed to be
given, dated and received when so delivered personally, or, if mailed, five
business days after the date of mailing to the following address, or to such
other address or addresses as such person may subsequently designate by notice
given hereunder:

 

If to Canwealth:

 

1376 Perrot Blvd.

 

--------------------------------------------------------------------------------

 

 

Ile Perrot, Quebec

Canada J7V 7P2

 

With a copy to:

 

Westerman Ball Ederer Miller & Sharfstein, LLP

1201 RXR Plaza

Uniondale, New York 11556

 

If to USG1 or the USG1 Stockholders:

 

Kimi Royer

1126 Madison 9517

Fredericktown, MO 63645

 

Section 5.05.         Interpretation:  Certain Definitions. When a reference is
made in this Agreement to Sections, such reference shall be to a Section of this
Agreement unless otherwise indicated.  Whenever the word “include,” “includes”
or “including” is used in this Agreement, it shall be deemed to be followed by
the words “without limitation.”  The phrase “made available” in this Agreement
shall mean that the information referred to has been made available if requested
by the party to whom such information is to be made available.  As used in this
Agreement, “affiliate” means, as to the person specified, any person controlled,
controlled by, or under common control with such person, and “person” means any
individual, corporation, general or limited partnership, limited liability
company, joint venture, estate, trust or other entity.

 

Section 5.06.         Counterparts. This Agreement may be executed in two or
more counterparts, all of which shall be considered one and the same agreement,
and shall become effective when two or more counterparts have been signed by
each of the parties and delivered to the other parties, it being understood that
all parties need not sign the same counterpart.  Signatures hereto transmitted
via email, facsimile or other form of electronic image shall be deemed original
signatures.

 

Section 5.07.         Entire Agreement; No Third-Party Beneficiaries. This
Agreement (together with any other documents and instruments referred to herein)
(a) constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereto and (b) is not intended to confer upon any person other
than the parties hereto any rights or remedies hereunder.

 

Section 5.08.         Governing Law. This Agreement shall be governed and
construed in accordance with the laws of the State of Delaware, without giving
effect to the principles of conflicts of law thereof.

 

Section 5.09.         Assignment. Neither this Agreement nor any of the rights,
interests or obligations hereun­der shall be assigned by any of the parties
hereto (whether by operation of law or otherwise) without the prior written
consent of the other parties, except that Canwealth may assign, in its sole
discretion, any or all of its rights, interests and obligations hereunder to any
newly formed direct or indirect wholly ­owned subsidiary of Canwealth.  Subject
to the preceding sentence, this Agreement will be binding upon, inure to the
benefit of and be enforceable by the parties and their respective successors and
assigns.

 

--------------------------------------------------------------------------------

 

 

 

Section 5.10.         No Remedy in Certain Circumstances. Each party agrees
that, should any court or other competent authority hold any provision of this
Agreement or part hereof to be null, void or unenforce­able, or order any party
to take any action inconsistent herewith or not to take an action consistent
herewith or required hereby, the validity, legality and enforceability of the
remaining provisions and obligations contained or set forth herein shall not in
any way be affected or impaired thereby, unless the foregoing inconsistent
action or the failure to take an action constitutes a material breach of this
Agreement or makes the Agreement impossible to perform in which case this
Agreement shall terminate.  Except as otherwise contemplated by this Agreement,
to the extent that a party hereto took an action inconsistent herewith or failed
to take action consistent herewith or required hereby pursuant to an order or
judgment of a court or other competent authority, such party shall not incur any
liability or obligation unless such party breached its obligations under this
Agreement or did not in good faith seek to resist or object to the imposition or
entering of such order or judgment.

 

Section 5.11.         Enforcement of the Agreement. The parties agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached.  It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions to prevent breaches of this Agreement and to
enforce specifically the terms and provisions hereof in any court of the United
States located in the State of New York, this being in addition to any other
remedy to which they are entitled at law or in equity.  In addition, each of the
parties hereto (a) consents to submit itself to the personal jurisdiction of any
federal or state court sitting in New York in the event any dispute between the
parties hereto arises out of this Agreement solely in connection with such a
suit between the parties, (b) agrees that it will not attempt to deny or defeat
such personal jurisdiction by motion or other request for leave from any such
court and (c) agrees that it will not bring any action relating to this
Agreement in any court other than a Federal or state court sitting in New York.

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow] 

 

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the following has caused this Merger Agreement to be
signed by its respective officers thereunto duly authorized, all as of the date
first written above.

 

                                                                                   
 

                                                                                   
CANWEALTH MINERALS

CORPORATION

                                                                                   
 

By: ___/s/_Garth McIntosh_____________

                                                                                   
       Name: Garth McIntosh                           

                                                                                   
       Title: President, ICBS, Ltd.

 

 

USG1, INC.

                                                                                   
 

By: ___/s/_Kimi Royer_________________

                                               
                                           Name: Kimi Royer

                                                                                   
       Title: CEO, USG1, Inc.

 

 

_____/s/_Kimi Royer__________________

                                                                                   
Kimi Royer, as Stockholder Representative

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

USG1, Inc.

Schedule A

WRITTEN CONSENT

OF THE STOCKHOLDERS

 OF USG1, INC.

WHEREAS,  the undersigned is a stockholder of USG1, Inc., a Delaware corporation
(“USG1”); and

WHEREAS, Canwealth Minerals Corporation (“Canwealth”) is a Delaware corporation;
and

WHEREAS,  the Board of Directors of USG1 (the “Board”) has approved the proposed
business combination as set forth in that certain Agreement and Plan of Merger,
by and among USG1, Canwealth and Kimi Royer as Stockholder Representative (the
“Merger Agreement”) and has adopted the Merger Agreement;

NOW, THEREFORE, IT IS HEREBY

RESOLVED,  that the undersigned hereby approves the business combination of USG1
and Canwealth and the Merger Agreement in all respects.

RESOLVED,  that the Chief Executive Officer of USG1 (the “CEO”) be and hereby is
authorized to execute and deliver the Merger Agreement and each of the
agreements contemplated thereby, each in the form previously provided to the
Board, with such changes or modifications as the CEO shall deem necessary or
desirable.

RESOLVED,  that the CEO be, and hereby is, authorized and empowered to take any
and all such further action, to execute and deliver any and all such further
instruments, documents and certificates, and to pay such expenses, in the name
of and on behalf of USG1, as the CEO may deem necessary or advisable to
effectuate the purposes and intent of the resolutions hereby adopted, the taking
of such actions, the execution and delivery of such agreements, instruments,
documents and certificates and the payment of such expenses by the CEO to be
conclusive evidence of his authorization hereunder and the approval thereof.

THIS WRITTEN CONSENT MAY BE EXECUTED IN MULTIPLE COUNTERPARTS

 

[Remainder of page intentionally left blank; signature page follows.] 

 

 

 

--------------------------------------------------------------------------------

 

 

[Signature Page to Written Consent of the Stockholders of USG1, Inc.] 

 

 

 

______________________________________

Name:

Title:

 

Number of shares of USG1 common stock held: _________

 

Date: __________________________________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

USG1, Inc. Capitalization Schedule

Schedule B

 

Authorized:

Common Shares

100,000,000

Preferred Shares

20,000,000

 

Outstanding Common:

Shareholder

Common Shares

Percent Owned

ICBS, Ltd.

30,918,462

60.90%

Kelly Taylor

8,833,846

17.40%

Perry Radin

4,416,923

8.70%

Kimi Royer

550,000

1.08%

Robert Blessing

550,000

1.08%

Preston Jones

550,000

1.08%

Roger Dredge

350,000

0.69%

Trevor Stephens

350,000

0.69%

Brian Rietze

300,000

0.59%

Ryan Schramm

300,000

0.59%

Tiber Creek Corp

250,000

0.49%

Jason Cornelius

250,000

0.49%

Brenda Sullivan

250,000

0.49%

Ron Moss

150,000

0.30%

Paul Brown

150,000

0.30%

Louis Martone

150,000

0.30%

Terrance Frost

150,000

0.30%

Jeffery Hilbert

150,000

0.30%

Vera Lvovich

150,000

0.30%

William Bernard

150,000

0.30%

Tino Romagnoli

150,000

0.30%

Ramsey Schantz

150,000

0.30%

Phil Clodgo

150,000

0.30%

Chris Strobel

100,000

0.20%

Zach Blessin

100,000

0.20%

Justin Blessin

100,000

0.20%

Marc Quattrini

100,000

0.20%

Bernie Smith

50,000

0.10%

Edward Clausin

50,000

0.10%

Brian Murphy

50,000

0.10%

Cyndi Barnett

50,000

0.10%

Daniel Mara

50,000

0.10%

Daniel Kay

50,000

0.10%

Erica Mattson

50,000

0.10%

Joseph Hurley

50,000

0.10%

Matthew Hoffman

50,000

0.10%

Mike Cocchimiglio

50,000

0.10%

Paul Apo

50,000

0.10%

Kenneth Wininger

50,000

0.10%

Randy Stahla

50,000

0.10%

Robert Wall

50,000

0.10%

Roy Hubbard

50,000

0.10%

Peter Jett

50,000

0.10%

Wayne Watson

50,000

0.10%

Winston Prince

50,000

0.10%

Chris Penuel

50,000

0.10%

Aninash Mistri

50,000

0.10%

Total Outstanding

50,769,231

100%

 

Outstanding Preferred:

 

Shareholder

Preferred Shares

Percent Owned

 

None

 

 

Options, Warrants, Grants, etc.

 

Shareholder

Type

Percent Owned

 

None

 

             

 

--------------------------------------------------------------------------------

 

 

USG1, Inc.

Disclosure Schedule

 

Exception to Sec. 2.02(d)(iv): Timely filing of all franchise taxes


When our corporation was formed in February 2010 with the help outside counsel,
we believed that the franchise taxes for 2010 with the State of Delaware had
been paid at that time.  We were unaware that the 2010 franchise taxes had not
been paid.  When we went to file our 2011 franchise taxes online, we were closed
out from making the online filing.  We contacted the Delaware Division of
Corporations it was discovered that 2010 franchise taxes had not been paid. 
They likely contacted our Delaware registered agent Inc. Plan of Wilmington, DE
but we did not know that we were delinquent.  We were able to remedy the
situation later by filing the past due 2010 and 2011 franchise taxes with at the
same time and paid a penalty and interest for being delinquent.

All franchise taxes have been paid, and the exception is that they were not
timely filed as discussed in Sec. 2.02(d)(iv).

All other required regulatory and tax filings have been made timely to our best
knowledge.

 

Schedule 2.02(b) – Subscriptions, Warrants, etc.

None

 

Schedule 2.02(h) – Litigation

None

             

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

USG1, Inc.

Schedule 2.02(n)

 

 

Bank Accounts, Money Market Accounts, Securities:

 

Bank Accounts:

Bank:

Sun Security Bank

(Bank was closed by FDIC)

Account #:

527380801

Authorized Signers:

Kimi Royer

 

Bank:

 

Great Southern Bank

 

(Assumed our bank account in FDIC closing)

Account #:

527380801

Authorized Signers:

Kimi Royer

 

Power of Attorney:

- None

 

Individuals Who are Authorized to Act on Behalf of USG1 (other than Officers and
Directors):

- None

 

Disbursements For Last 12 Months:

Type

Date

Payee

Account

Amount

Check

08/10/2011

Kimi Royer

64900 · Office Supplies

-201.84

Fee

08/23/2011

Sun Security Bank

60400 · Bank Service Charges

-19.50

Wire

12/09/2011

KCCW Accountancy

66700 · Professional Fees

-4,000.00

Fee

12/09/2011

Great Southern Bank

60400 · Bank Service Charges

-20.00

Fee

12/12/2011

Great Southern Bank

60400 · Bank Service Charges

-20.00

Check

03/28/2012

KCCW Accountancy

66700 · Professional Fees

-2,500.00

Check

07/24/2012

State of Delaware

60600 · Business Taxes and Licenses

-1,207.50

Check

07/30/2012

BCL Technologies

66700 · Professional Fees

-1,000.00

                 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Canwealth Minerals Corporation

Disclosure Schedule

 

 

Schedule 2.03(b) – Subscriptions, Warrants, etc.

 

None

 

 

Schedule 2.03(c) – Litigation

 

None

 

 